        Case 1:18-cv-00681-RJL Document 230 Filed 08/24/20 Page 1 of 10



     UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA



AARON RICH
                              Plaintiff,

       v.                                                  Civil Action No. 1:18-cv-00681-

EDWARD BUTOWSKY,                                           RJL Hon. Richard J. Leon
MATTHEW COUCH, and
AMERICA FIRST MEDIA

                              Defendants.


          REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE
LETTER OF REQUEST PURSUANT TO THE HAGUE CONVENTION OF 18 MARCH
  1970 ON THE TAKING OF EVIDENCE ABROAD IN CIVIL OR COMMERCIAL
                MATTERS (THE “HAGUE CONVENTION”)

       The United States District Court for the District of Columbia presents its compliments to

the appropriate judicial authority of the United Kingdom (“UK”), and requests international

judicial assistance to obtain evidence to be used in a civil proceeding before this Court in the

above-captioned matter. Upon hearing the Plaintiff’s Motion for Issuance of a Letter of Request

supported by the Declaration of Meryl C. Governski (hereinafter “Governski Decl.”), this Court

has determined that it would further the interests of justice if by the proper and usual process of

your Court, you summon Julian Assange to appear before a person empowered under English law

to administer oaths and take testimony forthwith, to give testimony under oath or affirmation by

questions and answers upon oral examination in respect of the matters and issues identified below,

and permit the parties to create a written transcript and video recording of such testimony.

       The applicant for this letter is Aaron Rich. UK counsel is available to answer any questions

the Court may have.

       This request is made pursuant to Rules 4(f)(2)(B) and 28(b)(1)(B) of the Federal Rules of

Civil Procedure; the All Writs Act, 28 U.S.C. § 1651 and 28 U.S.C. § 1781 (permitting the
                                            2
         Case 1:18-cv-00681-RJL Document 230 Filed 08/24/20 Page 2 of 10



transmittal of letters rogatory/letters of request through the district courts and the Department of

State); the Evidence (Proceedings in Other Jurisdictions) Act 1975, c. 34 (UK); and Part 34 of the

Civil Procedure Rules 1998. The United States District Court for the District of Columbia is a

competent court of law and equity which properly has jurisdiction over this proceeding, and has

the power to compel the attendance of witnesses both within and outside its jurisdiction. On

information and belief, Mr. Assange is imprisoned in the HM Belmarsh High Security Prison in

London, UK. On information and belief, Mr. Assange has or is likely to have knowledge of the

subject matter specified in Section 7 below.

       The testimony is intended for use at trial, and in the view of this Court, will be relevant to

claims and defenses in the case, including Plaintiff Aaron Rich’s allegations of defamation.

       This request is made with the understanding that it will in no way require any person to

commit any offense, or to undergo a broader form of inquiry than he or she would if the litigation

were conducted in a UK court. The requesting Court is satisfied that the testimony sought to be

obtained through this request is critical, relevant and necessary, for the reasons stated in Section 7

below, and cannot reasonably be obtained by other methods. Because this Court lacks authority

to compel participation of Mr. Assange and, such participation being necessary in order that justice

be served in the above-captioned proceedings, this Court respectfully requests assistance from the

Central Authority for the United Kingdom.




                                                 3
        Case 1:18-cv-00681-RJL Document 230 Filed 08/24/20 Page 3 of 10




       SENDER

       HONORABLE SENIOR JUDGE RICHARD J. LEON
       United States District Court Judge
       United States District Court for the District of Columbia
       E. Barrett Prettyman United States Courthouse
       333 Constitution Ave, NW
       Washington, DC 20001
       United States of America

       CENTRAL AUTHORITY FOR THE UNITED KINGDOM

       THE SENIOR MASTER OF THE QUEEN’S BENCH DIVISION
       For the attention of the Foreign Process Section
       Room E16
       Royal Courts of Justice
       Strand
       London WC2A 2LL
       United Kingdom

       IDENTITY AND ADDRESS OF THE PERSON TO BE EXAMINED

       JULIAN ASSANGE
       HM Prison Belmarsh
       Western Way
       London SE28 0EB
       United Kingdom

       PERSON TO WHOM THE EXECUTED REQUEST IS TO BE RETURNED

       THIS COURT AND REPRESENTATIVES OF THE PLAINTIFF
       PETER BURRELL AND MICHAEL J. GOTTLIEB
       WILLKIE FARR GALLAGHER (UK) LLP
       Citypoint, 1 Ropemaker Street London EC2Y 9AW
       United Kingdom

       SPECIFICATION OF DATE BY WHICH THE REQUESTING AUTHORITY
       REQUIRES RECEIPT OF THE RESPONSE TO THE REQUEST

       Discovery is now closed except for limited matters approved by Court order, trial is pending.

Because this matter has a similar subject matter to and some overlapping parties with Rich v. Fox

News Network, LLC et al, No. 1:18-cv-02223 (S.D.N.Y.), Plaintiff Aaron Rich respectfully requests

a response simultaneous to that case, which requested a response date of September 1, 2020.

                                               4
        Case 1:18-cv-00681-RJL Document 230 Filed 08/24/20 Page 4 of 10




       NAMES AND ADDRESSES OF THE PARTIES AND THEIR REPRESENTATIVES

       The evidence requested relates to the action Rich v. Butowsky, et al., Civil Action No.

1:18-cv-000681-RJL (D.D.C.), United States District Court for the District of Columbia.

      The parties and their representatives are listed herein as follows:

       a. Plaintiff:

       Aaron Rich
       c/o Michael J. Gottlieb
       WILLKIE FARR GALLAGHER LLP
       1875 K Street, NW Washington,
       DC 20006

       Represented By:
       WILLKIE FARR GALLAGHER LLP
       Michael J. Gottlieb 1875 K
       Street, NW Washington,
       DC 20006
       (202) 303-1000
       (202) 303-2000 facsimile

       b. Defendants

       Edward Butowsky 2200
       Bradbury Court
       Plano, TX 75093

       Matthew Couch
       2300 West Ash Street
       Rogers, AR 72758

       Represented By:
       Eden P. Quainton
       Quainton Law, PLLC
       1001 Avenue of the Americas, 11th Floor
       New York, NY 10018
       (212) 813-8389
       (212) 813-8390 facsimile

       America First Media
       2300 West Ash Street
       Rogers, AR 72758

       Pro Se
                                                5
         Case 1:18-cv-00681-RJL Document 230 Filed 08/24/20 Page 5 of 10




       NATURE AND PURPOSE OF THE PROCEEDINGS AND SUMMARY OF THE
       FACTS

       Plaintiff Aaron Rich filed this civil lawsuit on March 26, 2018 against Edward Butowsky,

Matthew Couch, America First Media, and The Washington Times (who has been dismissed from

the case pursuant to settlement) for inter alia defamation and intentional infliction of emotional

distress, seeking damages and injunctive relief. Complaint, Rich v. Butowsky, et al., No. 1:18-cv-

00681-RJL (D.D.C. Mar. 26, 18), Dkt. 3.

       Mr. Rich’s brother, Seth Rich, worked for the Democratic National Committee (“DNC”)

and was murdered in Washington, D.C. in July 2016 in what law enforcement has described as a

botched armed robbery. Id. ¶¶ 25-26. Exploiting the circumstances of Seth Rich’s death,

Defendants promoted a false conspiracy theory that the Plaintiff and his brother stole emails from

the DNC and sold those emails to WikiLeaks in exchange for money. Id. ¶¶ 6−7.

       Defendants have seized upon statements that WikiLeaks’ founder, Julian Assange, made

on a Dutch television program approximately one month after Seth Rich’s murder. In that

interview, Mr. Assange made comments that Defendants have interpreted as an insinuation (or

more) that Seth Rich may have been a WikiLeaks source. Although WikiLeaks subsequently

released a statement on Twitter that its policy of neither confirming nor denying “whether any

person has ever been a source for WikiLeaks” should “not be taken to imply that Seth Rich was a

source to WikiLeaks or to imply that his murder is connected to our publications,” WikiLeaks

nonetheless continued to publish tweets about Seth Rich that provided fodder for Defendants’

conspiracy theories. Special Counsel Robert Mueller concluded that Assange’s and WikiLeaks’

“statements about Rich implied falsely that he had been the source of the stolen DNC emails,”

noting that “information uncovered during the investigation discredit WikiLeaks’ claims about the

source of material that it posted.”

                                               6
         Case 1:18-cv-00681-RJL Document 230 Filed 08/24/20 Page 6 of 10




       Under District of Columbia law, to state a claim for defamation, a plaintiff must show he

was the subject of a false and defamatory statement, negligently made to a third party, which

caused the plaintiff harm. Zimmerman v. Al Jazeera Am., LLC, 246 F. Supp. 3d 257, 272 (D.D.C.

2017) (citing Farah v. Esquire Magazine, 736 F.3d 528, 533-34 (D.C. Cir. 2013)). Whether the

statements made by the Defendants—that Mr. Rich and his brother stole emails from the DNC and

provided them to Mr. Assange and/or WikiLeaks in exchange for payment—are false is therefore

central to the resolution of this dispute. Mr. Assange is uniquely positioned to provide testimony

confirming what Mr. Rich knows to be true: that neither Mr. Rich nor his brother has ever provided

any documents to or received any payments from WikiLeaks or its agents. Mr. Assange’s

testimony is therefore critical, relevant, and necessary to the trial and resolution of this matter.

       STATEMENT OF THE SUBJECT MATTER ABOUT WHICH MR. ASSANGE
       WILL BE EXAMINED

The Plaintiff seeks testimony from Mr. Assange on a narrow set of topics:

   1) The alleged provision of stolen DNC documents to Mr. Assange and/or WikiLeaks by
      Mr. Rich (and/or his brother).

   2) The alleged payment by Mr. Assange and/or WikiLeaks to Mr. Rich in exchange for the
      provision of DNC documents.

   3) Alleged conversations and interviews in which Mr. Assange participated relating to
      Topics 1 and 2.

The Plaintiff seeks testimony in response to the following specific questions:

   1) Does Mr. Assange claim that he and/or WikiLeaks received the DNC documents
      from Mr. Rich (and/or his brother), and if so, which documents did he and/or
      WikiLeaks receive, when, and by what means?

   2) Does Mr. Assange claim that he and/or WikiLeaks paid Mr. Rich or his brother in
      exchange for the provision of the DNC documents, and if so, how much did he and/or
      WikiLeaks pay, to whom, when, and by what means?

   3) Did WikiLeaks cause money to be deposited into Mr. Rich’s bank account?
   4) Did WikiLeaks cause money to be paid to Mr. Rich through ebay?


                                                  7
    Case 1:18-cv-00681-RJL Document 230 Filed 08/24/20 Page 7 of 10




5) Did Mr. Assange have the conversation with Ms. Cassandra Fairbanks referred to in the
   below statement made by Defendant Couch, and if so, when and where did that
   conversation take place?

       “The communications with Cassandra Fairbanks was [sic] in person
       and in the form of a conversation during dinner at a meeting in March of
       2018. At which time Ms. Fairbanks informed our team that she had met
       with Julian Assange at the Ecuadorian embassy in the UK. Ms.
       Fairbanks informed us that Mr. Assange told her that he paid Seth
       Rich and Aaron Rich for information. Mr. Assange’s exact words
       according to Ms. Fairbanks, yes, I paid the boys’. Ms. Fairbanks also
       informed us at the time that Mr. Assange pulled her aside into a private
       stairwell where recording devices were not present and stated ‘if I
       were to buy something on eBay, could I have it shipped here to the
       embassy. To which Ms. Fairbanks replied, ‘sure you could’. Mr.
       Assange reiterated his point and stated, ‘I'm not saying that’s how it
       happened - but I could do that - right?”

       Governski Decl. Ex. 30 (inconsistent quotation marks present in original).

   6) Did Mr. Assange have the conversation with a close friend referred to in the
      following statement made by Defendant Butowsky, and if so, when and where?

          “On or about November 14, 2018, I was allowed to listen to a phone
          conversation between Julian Assange and a third party. During
          that conversation, Mr. Assange discussed how Seth Rich and
          Aaron Rich had transferred emails to Wikileaks and received
          payment in return.”

       Governski Decl. Ex. 31 ¶ 5.

   7) Did Mr. Assange have the conversation with Ms. Ellen Ratner referred to in the
      following statement made by Defendant Butowksy, and if so, when and where?

          “In December of 2016 I was contacted by a friend, Ellen Ratner,
          who said she had recently met with Julian Assange in London,
          England. . . . According to Ms. Ratner, Mr. Assange wanted to relay
          information to Joel and Mary Rich regarding the murder of their
          son Seth. In particular, she said Mr. Assange wanted to let the
          Riches know that Seth had leaked emails from the Democratic
          National Committee (‘DNC’) to Wikileaks, and that might have
          been a motive for his murder.”

       Governski Decl. Ex. 31 ¶ 1.



                                           8
          Case 1:18-cv-00681-RJL Document 230 Filed 08/24/20 Page 8 of 10




        REQUIREMENT THAT THE TESTIMONY BE GIVEN UNDER OATH

        It would further the interests of justice if, by the proper and usual process of your Court,

 you summon Mr. Assange to appear, before a person empowered under UK law to administer

 oaths and take testimony, to give testimony under oath or affirmation on the topics listed in Section

 8 by questions and answers upon oral examination at a time and place to be determined by the

 High Court.

        SPECIAL PROCEDURES OR METHOD TO BE FOLLOWED

       This Court respectfully requests that with respect to the examination sought, that such orders

be entered as English law permits to direct that the examination takes place. The examination

shall be conducted pursuant to the discovery rules as provided by the Federal Rules of Civil Procedure

of the United States, except to the extent such procedure is incompatible with the laws of England.

This Court further requests: (1) that the examination be taken orally; (2) that the examination be taken

before a commercial stenographer and videographer selected by Mr. Rich; (3) that the videographer

be permitted to record the examination by audiovisual means; (4) that the stenographer be allowed

to record a verbatim transcript of the examination; (5) that the examination be conducted in English;

(6) that the witness be examined for no more than seven hours; and (8) that the witness be examined

as soon as possible.

        In the event that the evidence cannot be taken according to some or all of the procedures

 described above, this Court requests that it be taken in such manner as provided by the laws of

 England for the formal taking of testimonial evidence.

        To the extent that any portion of this Letter of Request cannot be granted, it is respectfully

 requested that the remaining parts be granted.




                                                  9
          Case 1:18-cv-00681-RJL Document 230 Filed 08/24/20 Page 9 of 10




        REQUEST FOR NOTIFICATION

        We respectfully request that any order made by the Court will require the examining party

 to send notice of the time and place for the taking of testimony, and to provide copies of the

 transcript and video recording of such deposition to Plaintiff’s representatives as identified in

 Section 4 above and to:

        HONORABLE SENIOR JUDGE RICHARD J. LEON
        United States District Court Judge
        United States District Court for the District of Columbia
        E. Barrett Prettyman United States Courthouse
        333 Constitution Avenue, NW
        Washington, DC 20001
        United States of America

        REQUEST FOR ATTENDANCE OR PARTICIPATION OF JUDICIAL
        PERSONNEL OF THE REQUESTING AUTHORITY AT THE EXECUTION OF
        THE LETTER OF REQUEST

        None.

        SPECIFICATION OF PRIVILEGE OR DUTY TO REFUSE TO GIVE EVIDENCE
        UNDER THE LAW OF THE STATE OF ORIGIN

       Under the laws of the United States, a witness has a privilege to refuse to give evidence if to

do so would disclose a confidential communication between the witness and his or her attorney that

was communicated specifically for the purpose of obtaining legal advice and which privilege has not

been waived. United States law also recognizes a privilege against criminal self-incrimination. Other

limited privileges on grounds not applicable here also exist, such as communications between doctors

and patients, husband and wife, and clergy and penitent. Certain limited immunities are also

recognized outside the strict definition of privilege, such as the limited protection of work product

created by attorneys during or in anticipation of litigation.




                                                   10
        Case 1:18-cv-00681-RJL Document 230 Filed 08/24/20 Page 10 of 10




       STATEMENT OF RECIPROCITY

       The United States District Court for the District of Columbia is willing to provide similar

assistance to the judicial authorities of the UK courts.

       REIMUBURSEMNT

       Mr. Rich will reimburse the judicial authorities for costs incurred in issuing and executing

this request. Fees and costs incurred which are reimbursable under the second paragraph of Article

14 or under Article 26 of the Hague Convention will be borne by the Plaintiff. The Plaintiff’s

payment of any such fees and costs is without prejudice to their making a subsequent request to be

reimbursed for these costs by other parties to the action.




                   Date                                             RICHARD J. LEON
                                                                United States District Judge
                                                             United States District Court for the
                                                                    District of Columbia




                                                             Seal of the United States District
                                                             Court for the District of Columbia



                                                  11
